Citation Nr: 1419650	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  11-30 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a learning disorder to include Asperger's syndrome, attention deficit disorder, and dyslexia.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's father


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from September 1982 to November 1982.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Huntington, West Virginia, Regional Office (RO) which denied service connection for a learning disorder to include Asperger's syndrome, attention deficit disorder, and dyslexia.  In October 2012, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  The Board has reviewed the physical claims file and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The Veteran asserts that his pre-existing learning disorder was aggravated by his period of active service.  

VA regulations state that congenital or developmental defects "are not diseases or injuries within the meaning of applicable legislation."  38 C.F.R. § 3.303(c) (2013).  The United States Court of Appeals for Veterans Claims (Court) has recognized that congenital diseases, but not defects, may be service-connected.  A defect differs from a disease in that the former is "more or less stationary in nature" while the latter is "capable of improving or deteriorating."  Any worsening or other change could demonstrate that the condition is a disease.  Winn v. Brown, 8 Vet. App. 510, 516 (1996); Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009).  

The Veteran has not been afforded a VA examination to determine the nature and severity of his learning disability to include whether it constitutes a congenital or developmental defect or a congenital disease.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the appropriate VA examination in order to determine the nature and severity of his learning disabilities.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified learning disorder constitutes a congenital or developmental defect or a congenital disease; had its onset during active service; and/or otherwise originated during active service.  If the identified disability is found to be a congenital disease, the examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that such congenital disease increased in severity beyond its natural progression during active service.  

For purposes of the requested opinion, it should be held that a defect differs from a disease in that the former is "more or less stationary in nature" while the latter is "capable of improving or deteriorating."  

All relevant medical records, including the claims folder, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided  

2.  Readjudicate the issue of service connection for a learning disorder to include Asperger's syndrome, attention deficit disorder, and dyslexia.  If any benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of this claim.  See 38 C.F.R. § 3.655 (2013).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 

	(CONTINUED ON NEXT PAGE)



appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals
 
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

